     Case 2:18-cv-01344-JAS-BPV Document 62 Filed 10/29/18 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Nikola Corporation,                                 No. CV-18-01344-PHX-JAS (BPV)
10                 Plaintiff,                                      REPORT AND
11   v.                                                       RECOMMENDATION
12   Tesla Incorporated,
13                 Defendant.
14
15          Pending before the Court is Defendant Tesla Incorporated’s Motion to Transfer
16   Venue. (Doc. 44.) Plaintiff filed a response in opposition (Doc. 50), and Defendant filed a
17   reply (Doc. 52). Tesla asks the Court to transfer this matter to the Northern District of
18   California. (Doc. 44 at 2.) Tesla states that the Court may consider the transfer prior to
19   consideration of the pending Motion to Dismiss, and Plaintiff does not express its opinion
20   about which motion should be determined first. Id. This Court recommends that the case
21   be transferred to the Northern District of California, and that the District Judge deny the
22   pending Motion to Dismiss as moot.
23          Nikola filed a claim in the District of Arizona, alleging that Tesla’s prototype
24   design for its semi-truck infringes upon Nikola’s patents. (Doc. 1 at 26-27.)1 At the time
25   of filing, Nikola was a Delaware corporation with its current place of business in Salt
26   Lake City, Utah. Id. at 5, ¶26. Tesla is a Delaware corporation with its principal place of
27
     1
       Nikola has subsequently filed two amended complaints, but for the purposes of
28   determining whether to transfer, the Court considers the facts that existed at the time the
     case was brought. See Ventriss v. Japan Airlines, 486 F.3d 1111, 1118 (9th Cir. 2007).
     Case 2:18-cv-01344-JAS-BPV Document 62 Filed 10/29/18 Page 2 of 10



 1   business in Palo Alto, California. Id. at 5, ¶ 27. At a glance, there is no reason for this
 2   case to be heard in the District of Arizona. However, Nikola’s complaint contended that
 3   jurisdiction was proper because it “announced that it is moving its headquarters to
 4   Arizona in July” and would relocate its manufacturing facility to either Buckeye or
 5   Coolidge, Arizona. (Doc. 1 at 5 ¶ 26; Doc. 50 at 4.)
 6     I.   TESLA’S MOTION TO TRANSFER VENUE
 7          Tesla argues that this matter is best suited in the Northern District of California.
 8   First, it states that Nikola’s choice of forum should be given little weight because, at the
 9   time of filing, Nikola merely had plans to relocate its headquarters to Arizona, and had
10   yet to actually relocate. (Doc. 44 at 2.) In addition, Arizona has no connection to the
11   underlying allegations in this matter: the patent infringement occurred in California and
12   Utah, but not in Arizona. (Doc. 52 at 2.)
13          Second, the Northern District of California is more convenient because all of
14   Tesla’s witnesses reside in California and there are far more Tesla witnesses than Nikola
15   witnesses. (Doc. 44 at 3, 11.) Even though Tesla has employees and showrooms in
16   Arizona, the Arizona employees did not participate in the creation of the semi-truck at
17   issue and the Arizona showrooms market passenger vehicles, not the semi-truck. Id. at
18   10. Furthermore, Tesla employees who live outside of Northern California regularly
19   travel there for work. Id. at 7-8. Because of this, it is far less expensive to have the
20   limited number of Nikola witnesses travel to California than the numerous Tesla
21   witnesses to Arizona. Id. Moreover, some of Tesla’s witnesses are beyond this district’s
22   subpoena power, but could be compelled to appear in Northern California. Id. at 9.
23          Third, transfer is appropriate because a majority of the evidence is located in
24   Northern California where the semi-truck was developed. Id. at 11.
25          Finally, the Northern District of California has a greater interest in the outcome of
26   this case and greater experience with patent litigation. Id. at 12.
27   ///
28   ///


                                                  -2-
     Case 2:18-cv-01344-JAS-BPV Document 62 Filed 10/29/18 Page 3 of 10



 1    II.     NIKOLA’S RESPONSE
 2            Nikola responds that it does have connections with Arizona, and Tesla has not met
 3   its burden of making a “strong showing” that transferring this case to the Northern
 4   District of California is prudent. (Doc. 50 at 1, 6.) At the time of filing, Nikola: (1) said it
 5   was relocating to Arizona; (2) was negotiating a possible incentive package in Arizona;
 6   (3) had leased property in Arizona; and (4) was approved to do business as a foreign for-
 7   profit business in Arizona. Id. at 2. In addition, Nikola claims that Tesla’s two sales
 8   centers in Arizona demonstrate that it has engaged in acts of patent infringement in
 9   Arizona by offering the semi-truck to Arizona residents. Id. at 10.
10            Second, Nikola asserts that it has four named witnesses who are or will be living
11   in Arizona during the pending litigation, and some Arizona employees who will be
12   testifying as to damages. Id. at 7-8. In addition, Nikola claims the lack of subpoena power
13   over Tesla’s employees is a non-issue because depositions may be taken and video
14   conferencing utilized. Id. at 9. It argues that changing venues merely switches the
15   inconvenience from one party to another. Id. at 12.
16            Third, Nikola contends that a majority of the evidence is not located in Northern
17   California because all of Nikola’s documents and its patented Nikola One semi-truck will
18   be moved to Phoenix by approximately October 2018. (Doc. 50 at 9; Doc. 50-1 at 12.)
19   Nikola claims that since Tesla drives its semi-truck from Utah to California, it can easily
20   make a pit stop in Arizona if necessary. (Doc. 50 at 10.) In the alternate, Tesla can simply
21   submit photos instead of having the Court physically inspect the infringing material. Id.
22            Finally, Nikola claims that Arizona has an interest in the matter at issue. Id. at 2.
23            Both parties allege the other is engaging in forum shopping. (Doc. 44 at 6; Doc. 50
24   at 7.)
25   III.     STANDARD OF REVIEW
26            The court determines whether a transfer of venue is appropriate based on the
27   parties’ circumstances at the time of filing. See Ventriss, 486 F.3d at 1118; see also In re
28   EMC Corp., 501 F. App’x 973, 976 (Fed. Cir. 2013). The District Court, in its discretion,


                                                    -3-
     Case 2:18-cv-01344-JAS-BPV Document 62 Filed 10/29/18 Page 4 of 10



 1   may transfer any civil action to any other district in which the case may have been filed
 2   “[f]or the convenience of the parties and witnesses” or “in the interest of justice.” 28
 3   U.S.C. § 1404(a); Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). Plaintiff’s
 4   choice of venue is given “substantial weight,” N. Acceptance Trust v. Commonwealth
 5   Edison Co., 805 F.2d 834, 843 (9th Cir. 1970), and may only be upset if defendant
 6   “make[s] a strong showing of inconvenience,” Decker Coal Co. v. Commonwealth
 7   Edison Co., 805 F.2d 834, 843 (9th Cir. 1986). The Ninth Circuit considers several
 8   factors when determining whether a change of venue is appropriate, including:
 9          (1) the location where the relevant agreements were negotiated and
10          executed; (2) the state that is most familiar with the governing law; (3) the
            plaintiff’s choice of forum; (4) the respective parties’ contacts with the
11          forum; (5) the contacts relating to the plaintiff’s cause of action in the
12          chosen forum; (6) the differences in the costs of litigation in the two
            forums; (7) the availability of compulsory process to compel attendance of
13          unwilling non-party witnesses; and (8) the ease of access to sources of
14          proof.

15   Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (2000). Transfer may not be

16   based merely on a shifting of inconveniences. Van Dusen v. Barrack, 376 U.S. 612, 645–

17   466 (1964); Managed Protected Srvcs., Inc. v. Credo Petroleum Corp., No. 12–CV–

18   00080–PHX–GMS, 2012 WL 3264515, at *4 (D. Ariz. Aug. 9, 2012).

19          The parties do not dispute that venue is proper in either the District of Arizona or

20   the Northern District of California.

21   IV.    DISCUSSION

22             a. Contacts Related to the Plaintiff’s Claims in the Chosen Forum

23          The alleged infringing actions giving rise to this suit occurred in Northern

24   California, and the alleged resulting injury in Utah. This Court has no connection with the

25   underlying facts in this matter.

26          Nikola attempts to argue that since it is now located in Arizona and plans to invest

27   in the local economy, then Arizona is a proper venue because it has an interest in

28   protecting its residents from injury. (Doc. 50 at 10.) However, none of the alleged events



                                                -4-
     Case 2:18-cv-01344-JAS-BPV Document 62 Filed 10/29/18 Page 5 of 10



 1   occurred in Arizona, and the injury is not to its residents–though continued patent
 2   infringement arguably may cause future injury to Nikola employees who are Arizona
 3   residents.
 4          Furthermore, Nikola’s argument that Tesla’s Arizona showrooms and Arizona
 5   employees create a factual basis in Arizona is not compelling. The complaint does not
 6   assert that any of the infringing activities occurred in Arizona, the showrooms do not
 7   market the semi-truck at issue, and the employees are not involved in the development or
 8   sale of Tesla’s semi-trucks.
 9          Moreover, the Northern District of California has far greater interest in the
10   outcome of these proceedings because the alleged infringement occurred there. See
11   Carijano v. Occidental Petroleum Corp., 643 F.3d 1216, 1232-33 (9th Cir. 2011)
12   (California has interest in litigating lawsuits against local corporations causing harm in
13   different jurisdictions). Arizona’s lack of connection to the facts underlying this claim
14   and Northern California’s greater interest in the matter weighs in favor of transferring
15   this case to the Northern District of California. See Lou v. Belzberg, 834 F.2d 730, 739
16   (9th Cir. 1987) (“If the operative facts have not occurred within the forum and the forum
17   has no interest in the parties of subject matter, [the plaintiff’s] choice is entitled to only
18   minimal consideration.”); Am. Sec. Ins. Co. v. Norcold, Inc., No. 10–CV–954–PHX–
19   GMS, 2010 WL 2991585, at *2 (D. Ariz. July 26, 2010) (granting transfer when no facts
20   alleged had connection to Arizona even though defendant sold products in Arizona).
21                b. State Most Familiar with Governing Law
22          This factor is neutral, since both courts would utilize federal law, and both courts
23   are capable of doing so. CSR Tech., Inc. v. Bandspeed, Inc., CV–11–1948–PHX–GMS,
24   2012 WL 1150863, at *6 (D. Ariz. Apr. 5, 2012).
25                c. Nikola’s Choice of Forum and Parties’ Contacts with Forum
26          Nikola claims it filed the instant complaint in the District of Arizona in
27   anticipation of its future move. Nikola filed immediately after it received approval to do
28   business as a foreign for-profit business in Arizona. (Doc. 50 at 3.) Since then, Nikola


                                                 -5-
     Case 2:18-cv-01344-JAS-BPV Document 62 Filed 10/29/18 Page 6 of 10



 1   alleges that it has moved most of its documents to Arizona. Id. at 9. Sometime before the
 2   end of the year, Nikola also claims that the physical manifestation of its patented semi-
 3   truck will be relocated to Arizona as well. Id. Finally, as of the date of Nikola’s response,
 4   it has leased and opened a facility in Phoenix, and has announced plans to build a
 5   manufacturing plant in Coolidge. Id. at 2.
 6          In contrast, Tesla has merely two sales rooms in Arizona, none of which sell,
 7   market, or produce the alleged infringing semi-truck. (Doc. 44 at 10.) Furthermore,
 8   Tesla’s Arizona employees have no connection to the current litigation. Id.
 9          The Court evaluates this factor based on the circumstances that existed at the time
10   the claim was brought. See Ventriss, 486 F.3d at 1118. Because at the time of filing
11   Nikola’s contacts with this forum were slim and somewhat speculative, and Tesla’s
12   contacts with Arizona had nothing to do with the development and production of the
13   semi-truck at issue in this litigation, the Court finds this factor weighs in favor of Tesla.
14              d. Costs of Litigation
15          Both parties argue that they would incur substantial costs if forced to present
16   witnesses, documentary evidence, and their version of the semi-truck in an unfavorable
17   venue. This factor weighs in favor of Tesla for the following reasons.
18          First, the Ninth Circuit has confirmed that in patent litigation “the bulk of the
19   relevant evidence usually comes from the accused infringer. Consequently, the place
20   where the defendant’s documents are kept weighs in favor of transfer to that location.” In
21   re Genetech, Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009) (quoting Neil Bros. Ltd. v. World
22   Wide Lines, Inc., 425 F.Supp.2d 325, 330 (E.D.N.Y. 2006). Here, all of Tesla’s evidence
23   is located in Northern California.
24          Second, both parties argue that physically transporting their version of the semi-
25   truck for viewing will be costly. However, in patent litigation, the court compares the
26   infringing product with the patent design, not the physical manifestation of the patent.
27   See e.g., DCNL, Inc. v. Almar Sales Co., No. C–97–3738 DLJ, 1997 WL 913941, at *9
28   (N.D. Cal. Dec. 22, 1997) (“For a claim of design patent infringement, the question is


                                                  -6-
     Case 2:18-cv-01344-JAS-BPV Document 62 Filed 10/29/18 Page 7 of 10



 1   whether the design of the accused device infringes on the design patent, not whether the
 2   patentee’s commercial embodiment of the claimed design is infringed. . . . Thus, the
 3   [commercial embodiment] is irrelevant to plaintiffs’ patent infringement claim.”); Sun
 4   Hill Indus. Inc. v. Easter Unlimited, Inc., 48 F.3d 1193, 1196 (Fed. Cir. 1995), abrogated
 5   on other grounds by Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 681 (Fed Cir.
 6   2008). Therefore, it is far more likely that the litigating court will require Tesla to provide
 7   its semi-truck than Nikola.
 8          Finally, the Court notes that Nikola anticipated a move to Arizona, and so it filed
 9   the complaint in the District of Arizona–Phoenix. This case was initially assigned to
10   Judge G. Murray Snow, who presides over cases in the Phoenix courthouse. The case has
11   since been transferred to Judge James A. Soto, and referred to the undersigned, both of
12   whom preside over proceedings in Tucson. Therefore, both parties will be
13   inconvenienced because both will have to travel to Tucson for hearings and possibly trial.
14   While the inconvenience is slight for Nikola regardless of whether this Court transfers
15   venue or not, Tesla will benefit substantially if granted a change in venue. See Aircraft
16   Mech. Fraternal Ass'n v. Sw. Airlines Co., CV–16–04435–PHX–GMS, 2017 WL
17   1384296, at *3 (D. Ariz. Apr. 18, 2017) (It is not merely a shifting of inconvenience
18   when “one party will be inconvenienced no matter what, while the other could benefit
19   significantly from a transfer to a more convenient location.”)
20             e. Witness Availability
21          At the time of filing, Nikola stated that one employee lived in Arizona. (Doc. 50 at
22   7.) Since then, in its response, Nikola has named three potential witnesses, two living in
23   Arizona and one who may be moving here. Id. at 8. In total, Nikola has 60 current
24   employees, but it fails to allege how many of these employees may be called to testify.
25   Id. at 4. Nikola merely states that there other employees testifying as to damages that live
26   in Phoenix. Id. at 8. In addition, Nikola’s Second Amended Complaint lists a potential
27   witness and Nikola employee Markus Scholten who resides in Irvine, California. (Ex. 5,
28   Doc. 48-1 at 29.) Like Tesla’s employees living in Los Angeles, Scholten is not subject to


                                                  -7-
     Case 2:18-cv-01344-JAS-BPV Document 62 Filed 10/29/18 Page 8 of 10



 1   this Court’s subpoena power, but could likely be compelled to travel to Northern
 2   California.
 3          In contrast, all of Tesla’s witnesses reside either in Northern California or Los
 4   Angeles, while none live in Arizona. Tesla has claimed that it would likely have
 5   employees from its design team, engineering team, and sales and reservations team as
 6   foreseeable witnesses. (Doc. 44 at 9.) In addition, Tesla explicitly named five potential
 7   witnesses, all of whom can travel to the District Court in Northern California more
 8   readily than Arizona because they regularly make the trip for work, and could incorporate
 9   any court appearances into their work schedule. Id. at 7-8. Furthermore, because of the
10   number of people Tesla employs, it claims that there are potentially many more witnesses
11   from Tesla than from Nikola. (Doc. 52 at 5.)
12          Regardless of the venue, there will be witnesses beyond the subpoena power of the
13   Court, and either court may need to employ depositions or video conferencing to obtain
14   testimony. The ability to “compel the testimony of important witnesses is an important
15   consideration in transfer motions.” See Credo, 2012 WL 3264515, at *3 (quoting Arrow
16   Elecs., Inc. v. Ducommun, Inc, 724 F.Supp. 264, 266 (S.D.N.Y. 1989)). Of course, courts
17   would prefer in-person testimony over depositions or video conferencing. Id. Given the
18   number of witnesses alleged in the pleadings, conducting proceedings in Arizona would
19   cause more witnesses to be beyond this Court’s subpoena power and would likely require
20   more witnesses to testify remotely.
21          Both parties agree that a strong factor in deciding venue is the convenience of the
22   forum to potential witnesses. (Doc. 50 at 8; Doc. 52 at 4); see also Genetech, 566 F.3d at
23   1343. There are more potential witnesses located in California, these witnesses can
24   incorporate travel to Northern California with work, and one of Nikola’s witnesses is
25   already located in California. Furthermore, transferring the case to Northern California
26   will allow for more in-person testimony from witnesses. These factors weigh in favor of
27   transfer.
28   ///


                                               -8-
     Case 2:18-cv-01344-JAS-BPV Document 62 Filed 10/29/18 Page 9 of 10



 1               f. Access to Sources of Proof
 2            Given the increasing ease of providing documentary discovery through electronic
 3   means, the Court does not find that Nikola’s contention that all of its documents have
 4   been transferred to Arizona a compelling reason to keep this case in Arizona.
 5   Furthermore, witness testimony is more convenient in Northern California and Tesla’s
 6   semi-truck is more accessible. Given the aforementioned reasons, the convenience of the
 7   parties and witnesses and the interests of justice weigh in favor of transferring this matter
 8   to the Northern District of California.
 9    V.      MOTION TO DISMISS
10            Because the court recommends that the District Judge grant Tesla’s Motion to
11   Transfer, it also recommends that the District Judge deny the pending Motion to Dismiss
12   as moot. See Chartis Speciality Ins. Co. v. United States, CV–12–10579–JGB (JCX),
13   2013 WL 12140990, at *4 (C.D. Cal. Mar. 29, 2013) (“As the Court grants Defendant’s
14   Motion to Transfer Venue, it need not address Defendant’s Motion to Dismiss.”).
15
     VI.      RECOMMENDATION
16
              For the reasons stated, the Court recommends that the District Judge enter an
17
     Order:
18
           1. Finding that Tesla has made a substantial showing favoring transfer of this matter
19
              to the Northern District of California;
20
           2. Denying Tesla’s Motion to Dismiss (Doc. 26) as moot; and
21
           3. Granting Defendant Tesla’s Motion for Transfer of Venue (Doc. 44).
22
23            Pursuant to 28 U.S.C. § 636(b) and the Federal Rules of Civil Procedure 72(b)(2),

24   any party may serve and file written objections within fourteen (14) days after being
     served with a copy of this Report and Recommendation. A party may respond to another
25
     party’s objections within fourteen (14) days after being served with a copy of the
26
     objection. Filed objections should use the following case number:
27
28            No. CV-18-01344-JAS.


                                                  -9-
     Case 2:18-cv-01344-JAS-BPV Document 62 Filed 10/29/18 Page 10 of 10



 1          Failure to timely object to the factual and legal determinations of the Magistrate
 2    Jude may waive Petitioner’s right to de novo review. The Clerk of Court shall send a
 3    copy of this Report and Recommendation to all parties.
 4
            Dated this 29th day of October, 2018.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 10 -
